Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147391(67)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 147391
  v                                                                 COA: 307360
                                                                    Calhoun CC: 2011-002060-FH
  MATTHEW CHARLES MCKINLEY, a/k/a
  JEFFREY ALAN NEWBOLD
             Defendant-Appellant.
  ____________________________________/

        On order of the Chief Justice, the motion of Tyree Robert Ross for leave to file an
  amicus curiae brief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 7, 2014
                                                                               Clerk